Citation Nr: 1741938	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-31 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for skin cancer, claimed as the result of herbicide agent exposure.


REPRESENTATION

The Veteran represented by:  Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1963 to December 1966, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified before the undersigned in a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay, review of the record reveals that additional development is needed to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his current skin cancer is the result of herbicide agent exposure in Vietnam.  Most recently at the January 2017 hearing, he testified that he first experienced growth on the bridge of his nose in 1968, which was later removed.  Two months later, he had a spot on his back that was also removed.  He noted that the physician who performed the surgery is deceased and his practice is no longer in business; therefore, the records are unavailable.  He also testified that approximately two to three times each year from the 1970s to the 1980s he was treated for the above-noted issues.

The Veteran provided private treatment medical records demonstrating diagnoses of squamous cell carcinoma and hypertrophic solar keratosis, as early as March 2003.  See Dr. L.J.H. private treatment records from 2003 to 2010.  The Veteran testified that Dr. L.J.H. verbally stated that he believed his skin cancer was due to Agent Orange ingredients.  To date, the Veteran has not provided evidence of record to support this contention.

The Veteran was provided a November 2011 independent medical examination.  The examiner noted a diagnosis of skin cancer, to include basal cell carcinoma, squamous cell carcinoma and melanoma; which the examiner noted existed since 1969.  The tumors were located on the head, ears, arms, back and chest.  The treatment listed was surgery and cryosurgery from 1969 to November 2011.  The Veteran reported scar residuals secondary to the malignancy and its treatment.  The examiner opined that it was less likely than not that the diagnosis of actinic keratosis, status post skin cancer surgeries with residual scarring was related to an in-service event.  The examiner reasoned that there were no available pertinent in-service medical records referencing a skin condition; and that the separation examination indicated skin as normal on April 10, 1963.

The Board notes that the Veteran's entrance examination was conducted on April 10, 1963, and his separation examination was actually conducted on November 9, 1966.  Additionally, the November 2011 examiner did not provide an opinion on herbicide agent exposure, and he relied heavily on the absence of medical records from 1966 to 2007 to rationalize the opinion; however, the Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. at 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate when it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion... that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Additionally, at the January 2017 hearing, the Veteran reported that he received treatment from several physicians that VA has not obtained medical records from.  While on remand, those treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private treatment records relevant to his claimed disability.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained, to include any and all VA treatment records not already associated with the claims file, all records from Wellstar Medical Specialists, and updated records for Dr. L.J.H. from 2010 to the present.

2.  After obtaining any outstanding records, the Veteran should be afforded a new VA examination, regarding his skin cancer.  The examiner shall note in the report that the entire electronic claims file has been reviewed.  Following a review of the claims file, the examiner should offer the following opinions:

(a) Does the Veteran have a current skin cancer disability (list all skin cancers diagnosed during the pendency of his claim)?

(b) If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed skin cancer was incurred in, related to, or caused by any incident of his service, to include his presumed herbicide agent exposure?  In responding to this question, and notwithstanding the fact that his claimed skin cancer is not on the list of disabilities presumptively related to herbicide agent exposure, the examiner should specifically consider and comment upon this Veteran's contention that herbicide agent exposure caused his skin cancer. 

All opinions must be supported by a clear rationale and reasoning behind the opinion.  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  If it is not possible to provide the requested opinion without resorting to speculation, the examiner should state why speculation would be required in this case.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

The examiner must consider and discuss the following in his or her opinion:

* The Veteran contends that he first experienced growth on the bridge of his nose in 1968 (approximately two years after separation from service), which was removed.  Two months after that he had a spot on his back that was also removed.  See January 2017 hearing testimony, at pages 4-5.
*  The Veteran stated that he was treated on and off in the 1970s and 1980s two or three times a year for skin cancers.  See January 2017 hearing testimony, at page 5.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide the medical rationale for doing so.  The absence of treatment records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




